Order entered December 22, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00613-CV

                       IN THE INTEREST OF M.A.H., A CHILD

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-51726-2011

                                        ORDER
       Before the Court is appellant’s December 19, 2014, unopposed motion to extend time to

file his brief. We GRANT the motion and ORDER appellant’s brief be filed no later than

January 16, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE